DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 February 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 01 Feb. 2021 (“Response”).  
Claims 20–21, 24, and 26–39 are currently pending.
Claims 20–21, 24, and 26–30 have been examined.
Claims 31–39 are withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 01 February 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20–21, 24, 26–30, drawn to a point-of-sale device.
II. Claims 31–39, drawn to a method to operate a point-of-sale device.
The inventions are independent or distinct, each from the other because:
I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (1) the inventions have different non-prior art issues and (2) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Newly submitted claims 31–39 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons given above.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 31–39 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 20, the feature “wherein the card holder authentication module is configured to enable certification against a card reading security standard;”

In claim 21, the feature “wherein the replacement of the card reading interface module includes configuration of only the replacement card reading interface module to enable certification of the replacement card reading interface module against the card holder authentication security standard;” and
In claim 24, the feature “wherein the card reading interface module is configured to enable certification against a card holder authentication security standard.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 20–21, 24, and 26–30 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Ground #1
As per claim 20, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the card holder authentication module is configured to enable certification against a card reading security standard” in the application as filed.
Applicant’s specification discloses:
“In other embodiments, the card holder authentication module is certified against a card reading security standard.” Spec. [0012]. See also Spec. [0025].
“Similarly, the card holder authentication module is certified compliant with both card holder authentication security standards and account data security standards.” Spec. [0038].
“By separating the EFTPOS terminal into these two modules, certifying the card reading interface module 120 for PIN processing, and certifying the card holder authentication module 110, containing the PIN pad, for account data processing, the impact of changing one module to 
While Applicant’s disclosure does state that the card holder authentication module is “certified compliant,” the Examiner is unable to locate a sufficient description of the “card holder authentication module” “configur[ation]” itself that “enable[s] certification against a card reading security standard.” Furthermore, Applicant’s disclosure does not sufficiently describe what is meant by the claimed “card reading security standard” such that one of ordinary skill would understand that Applicant’s possessed a module “configured to enable certification against a card reading security standard.”
Dependent claims 21, 24, and 26–30 fail to cure this deficiency of independent claim 20 (set forth directly above) and are rejected accordingly.
Claim 24 recites “wherein the card reading interface module is configured to enable certification against a card holder authentication security standard.” This claim is rejected for reasons substantially similar to those given above regarding claim 20.
Ground #2
As per claim 20, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein replacement of the card holder authentication module in the point-of-sale device includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard” in the application as filed.
Applicant’s specification discloses:
“This avoids the problem of having to re-certify the entire EFTPOS system if one of the modules needs to be replaced. In the case of replacement, only the new module needs to be 
While Applicant’s disclosure does state “[i]n the case of replacement, only the new module needs to be certified,” the Examiner is unable to locate a sufficient description of the “replacement of the card holder authentication module” “includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard” (emphasis added). Furthermore, Applicant’s disclosure does not sufficiently describe what is meant by the claimed “card reading security standard” such that one of ordinary skill would understand that Applicant’s possessed a process of “replacement” that includes “configuration … to enable certification against a card reading security standard.”
Dependent claims 21, 24, and 26–30 fail to cure this deficiency of independent claim 20 (set forth directly above) and are rejected accordingly.
Claim 21 recites “wherein the replacement of the card reading interface module includes configuration of only the replacement card reading interface module to enable certification of the replacement card reading interface module against the card holder authentication security standard.” This claim is rejected for reasons substantially similar to those given above regarding claim 20.
Ground #3
As per claim 20, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “certification against a card reading security standard” in the application as filed. Particularly, while Applicant’s disclosure makes broad reference to the names of standards, Applicant’s disclosure does not sufficiently describe what is done (e.g., a process) to achieve “certification against a card reading 
Dependent claims 21, 24, and 26–30 fail to cure this deficiency of independent claim 20 (set forth directly above) and are rejected accordingly.
Claim 24 recites “certification against a card holder authentication security standard.” This claim is rejected for reasons substantially similar to those given above regarding claim 20.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 20–21, 24, 26–30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Ground #1
In accordance with the three-prong analysis set forth in MPEP § 2181, the following claim limitations invoke 35 U.S.C. § 112(f): 

In claim 24, “[card reading interface module,] wherein the card reading interface module is configured to enable certification against a card holder authentication security standard
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 21, 24, and 26–30 fail to cure this deficiency of independent claim 20 (set forth directly above) and are rejected accordingly.
Ground #2
Claim 20 recites “[a] point-of-sale device … wherein replacement of the card holder authentication module in the point-of-sale device includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard.”
When interpreting “replacement … includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard” as a positively recited element, claim 20 is indefinite because it is considered a hybrid claim. 
Particularly, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2173.05(p)(II). Claim 20 claims a point-of-sale device (an apparatus) and “replacement …,” as claimed, may be interpreted as a method step(s) of using the point-of-sale device. Therefore, claim 20 is indefinite for being a single claim which claims both an apparatus and the method steps of using the apparatus.

Ground #3
Claim 20 recites “[a] point-of-sale device … wherein replacement of the card holder authentication module in the point-of-sale device includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard.” Claim 20 is indefinite because it is unclear what structure is imparted by the phrase “wherein replacement of the card holder authentication module in the point-of-sale device includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard.”
Dependent claims 21, 24, and 26–30 fail to cure this deficiency of independent claim 20 (set forth directly above) and are rejected accordingly.
Claim 21 recites “wherein the replacement of the card reading interface module includes configuration of only the replacement card reading interface module to enable certification of the replacement card reading interface module against the card holder authentication security standard.” This claim is rejected for reasons substantially similar to those given above regarding claim 20.
Ground #4
Claim 20 recites “a card reading security standard.” Claim 20 is indefinite because the metes and bounds of this phrase cannot be reasonably determined. For example, such standards would be understood to one of ordinary skill in this art as variable objects. See MPEP § 2173.05(b)(II).

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 20, 21, 24, 26–27, and 29–30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mueller et al. (US 2008/0189214 A1) (“Mueller”).
As per claim 20, Mueller discloses a point-of-sale device (fig. 1; [0092] [0115]) comprising:
a card reading interface module (113) ([0068] [0101] [0248]; [0011]); and
a card holder authentication module (114 and/or 140) separate from and communicatively coupled to the card reading interface module (e.g., fig. 17; [0115] [0252]), 
wherein the card holder authentication module is configured to enable certification against a card reading security standard, and wherein replacement of the card holder authentication module in the point-of-sale device includes configuration of only a replacement card holder authentication module to enable certification against the card reading security standard ([0120] [0124] [0244] [0247] [0249]–[0250] [0253] [0259]; fig. 17; see also Admitted Prior Art, Spec. [0009] evidences one of ordinary skill in this art would understand certification of an authentication module; see also [0068] [0294] [0519]–[0520] [0540]; note: according to Applicant’s specification para. [0055], “configured to” and “configuration,” with respect to the 1, appears to refer to the separation of the “the card holder authentication module” from the “card reading interface module” (i.e., the claimed “separate from and communicatively coupled to the card reading interface module”), which is clearly met by Mueller).
As per claim 21, Mueller discloses the point-of-sale device of claim 20, wherein the separation of the card holder authentication module from the card reading interface module enables replacement of the card reading interface module with a replacement card reading interface module ([0011]), and wherein the replacement of the card reading interface module includes configuration of only the replacement card reading interface module to enable certification of the replacement card reading interface module against the card holder authentication security standard ([0120] [0124] [0244] [0247] [0249]–[0250] [0253] [0259]; fig. 17; see also Admitted Prior Art, Spec. [0009] evidences one of ordinary skill in this art would understand certification of an authentication module; see also [0068] [0294] [0519]–[0520] [0540]).
As per claim 24, Mueller discloses the point-of-sale device of claim 20, wherein the card reading interface module is configured to enable certification against a card holder authentication security standard (at least Mueller, [0124]; see also Spec. [0009]).
As per claim 26, Mueller discloses the point-of-sale device of claim 20, wherein the card reading interface module is configured to read card information from a payment card ([0068] [0101] [0248]) and transmit the card information to the card holder authentication module (135), and wherein the card holder authentication module is configured to receive the card information 
As per claim 27, Mueller discloses the point-of-sale device of claim 26, wherein the card reading interface module is further configured to encrypt the card information prior to transmission of the card information to the card holder authentication module ([0108]).
As per claim 29, Mueller discloses the point-of-sale device of claim 26, wherein, to authenticate the financial transaction, the card holder authentication module is further configured receive user authentication information and transmit modified user authentication information to an external authentication server ([0247] [0249]–[0250] [0253]), wherein the card holder authentication module receives an authentication confirmation from the external authentication server ([0259]).
As per claim 30, Mueller discloses the point-of-sale device of claim 26, wherein the card holder authentication module is further configured to process the card information to construct a PIN block and produce modified card information using the PIN block and the card information, wherein the modified card information is used to authenticate the financial transaction ([0017] [0259]).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
28 is rejected under 35 U.S.C. § 103 as being unpatentable over Mueller, in view of Aubin et al. (US 2011/0251958 A1) (“Aubin”).
As per claim 28, Mueller discloses the point-of-sale device of claim 26, but does not expressly disclose wherein, to authenticate the financial transaction, the card holder authentication module is further configured to receive user authentication information and perform offline authentication utilizing the payment card.
Aubin teaches authenticating a financial transaction comprises receiving user authentication information and performing offline authentication utilizing a payment card ([0013]–[0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Mueller to include the offline mode taught by Aubin. One would have been motivated to do so in order to authenticate a user without need for remote connection to a server.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims.2 Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
certifiable “1. Capable of being certified.” American Heritage Dictionary of the English Language, Fifth Edition. (2011). 
certify “1. a. To confirm formally as true, accurate, or genuine: The police certified that a suspect had been arrested. b. To guarantee as meeting a standard: butter that was certified Grade A.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
configuration “(1) (C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both. Note: May refer to hardware configuration or software configuration.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
replace “1. a. To put back into a former position or place: replaced the sofa after vacuuming. b. To restore or return: replaced the money he had stolen. 2. To take the place of: Jets have largely replaced propeller planes. Nurse practitioners are replacing doctors in some clinics. 3. To fill the place of; provide a substitute for: replaced the team’s coach; replaced the wall-to-wall carpeting with hardwood floors. See Usage Note at substitute.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection herein. The Examiner has also removed the assertion of a “business decision,” rendering moot arguments to such assertion. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
GB 2524946 A: The invention relates to a gateway for providing point to point encryption (P2PEG) for the communication of sensitive data for card-present transactions from a card reading device to a transaction processing system using a communication network. The sensitive data for a transaction is encrypted at the card reading device such that said encrypted transaction data is transmitted from the card reading device through a merchant environment towards said transaction processing system. The encrypted transaction data is redirected via said P2PEG 3.9, wherein the P2PEG comprises a secure decryption module (SDM) for accessing a decryption key for decrypting the encrypted transaction data. Responsive to the receipt of the encrypted transaction data at the P2PEG, the SDM is configured to decrypt the encrypted transaction data such that the decrypted transaction with the sensitive data is transmitted to the transaction processing system via the communication network. A subsystem is also provided which further utilises a secure interface device and tokens to avoid encrypted data passing through a merchant environment. The gateway of the present invention is capable of providing P2PE for a payment transaction system without requiring any significant changes to be made to an existing transaction processing system, such as an existing Payment Service Provider (PSP) system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because the claims are indefinite, the claims cannot be properly construed at this time.
        2 While most definitions are cited because these terms are found in the claims, the Examiner may have provided an additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.